                                                                      Service of Process
                                                                      Transmittal
                                                                      07/21/2021
                                                                      CT Log Number 539937950
TO:     Erik Podbutzky
        Transworld Systems Inc.
        500 Virginia Dr Ste 514
        Fort Washington, PA 19034-2707

RE:     Process Served in North Carolina

FOR:    Convergent Outsourcing, Inc. (Domestic State: WA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 HEATHER CHRISTIAN, on behalf of Herself and Others similarly Situated,
                                 Pltf. vs. CONVERGENT OUTSOURCING, INC., etc., Dft.
DOCUMENT(S) SERVED:              --
COURT/AGENCY:                    None Specified
                                 Case # 21CVS202
ON WHOM PROCESS WAS SERVED:      CT Corporation System, Raleigh, NC
DATE AND HOUR OF SERVICE:        By Certified Mail on 07/21/2021 postmarked on 07/19/2021
JURISDICTION SERVED :            North Carolina
APPEARANCE OR ANSWER DUE:        None Specified
ATTORNEY(S) / SENDER(S):         None Specified
ACTION ITEMS:                    CT has retained the current log, Retain Date: 07/21/2021, Expected Purge Date:
                                 07/26/2021

                                 Image SOP

                                 Email Notification, Erik Podbutzky lawsuits@tsico.com

                                 Email Notification, Richard Drezek legal.review@tsico.com

                                 Email Notification, James Schultz jschultz@sessions-law.biz

                                 Email Notification, Lori Schmitt lschmitt@sessions.legal

                                 Email Notification, Diana Orellana dorellana@sessions.legal
                                 Email Notification, Donielle Lambert dlambert@sessions.legal

REGISTERED AGENT ADDRESS:        CT Corporation System
                                 160 Mine Lake CT
                                 Suite 200
                                 Raleigh, NC 27615
                                 866-401-8252
                                 EastTeam2@wolterskluwer.com




                                                                      Page 1 of 2 / AJ




  Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 1 of 22
                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    07/21/2021
                                                                                                    CT Log Number 539937950
TO:         Erik Podbutzky
            Transworld Systems Inc.
            500 Virginia Dr Ste 514
            Fort Washington, PA 19034-2707

RE:         Process Served in North Carolina

FOR:        Convergent Outsourcing, Inc. (Domestic State: WA)




The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / AJ




   Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 2 of 22
                il
                                                                                               OSPCL9)-
                                                                                               6       6
                                                                                                       .
                                                                                                    • 19
                                                                                          (4.4„
                                                           UNITED WE STAND                2.
                                                                                                   --PITNEY
                                                                                                   iiMIKAIIMIllar.mmimmr
                                                                                                                    BOWES

                                                                                          02 1P
                                                                                          0000928881
                                                                                                          $•007.85°
                                                                                                         JUL 1 9 2021
7020 1290 0002 0123 9460
                                                                                          MAILED FROM ZIP CODE 27603




                            COLEMAN BRYSON PHILLIPS GROSSMAN PLLC

                            P.O. Box 12638
                            Raleigh, North Carolina 27605


                                   Convergent Outsourcing, Inc.
                                   c/o CT Corporation, Registered Agent
                                    160 Mile Lake Ct., Ste. 200
                                    Raleigh, NC 27615


                     Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 3 of 22
                                                                                                          0,File No            (vs r61
                                                                                                                                     .1?r.
    STATE OF NORTH CAROLINA
                      AVERY                                                                                            In The General Court Of Justice
                                                    County                    FILED                               U   District  x Superior Court Division
Name And Address Of Plaintiff 1                                                         .
HEATHER CHRISTIAN
                                                                    nil JUL 12 P 2: 111
                                                                                                  GENERAL
                                                                 . _-_- .-,Y CO., C.:' .
                                                                                     .CCIVIL ACTION COVER SHEET
Name And Address Of Plaintiff 2
                                                                  . V          — -- X INITIAL FILING ESUBSEQUENT FILING


                                                                                                 Rule 5(b)of the General Rules of Practice for the Superior and District Courts
                                      VERSUS                                           Name And Address OfAttorney Or Party, If Not Represented
                                                                                      (complete for initial appearance or change of address)
Name And Address Of Defendant 1                                                         SCOTT C. HARRIS
CONVERGENT OUTSOURCING,INC.
                                                                                        MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN,PLLC
Registered Agent: CT Corporation System
                                                                                        900 W. MORGAN ST.
160 Mine Lake Ct., Ste 200
                                                                                        RALEIGH                       NC      27603
Raleigh                                 NC                             27615            Telephone No.                               Cellular Telephone No.
Summons Submitted
                                                                                                    9196005003                                   9196005003
                                   X Yes        U No                                    NC Attorney Bar No.     Attorney Email Address
    Name And Address Of Defendant 2                                                            35328            SHARRIS@MILBERG.COM

      •                                                                                          X Initial Appearance in Case fl Change of Address
                                                                                        Name Of Firm                                             f:iFax No.
                                                                                        Milberg Coleman Bryson Phillips Grossman                          9196005035
    Summons Submitted                                                                   Counsel For
                                                                                         X All Plaintiffs         All Defendants         U Only: (list parly(ies) represented)
                                      Yes      fl No


                                   X Jury Demanded In Pleading                   Complex Litigation           fl Stipulate to Arbitration
I                                                      4                TYPE OF PLEADING                                                                                          1
       (check all that apply)
    fl Amend (AMND)                                                                     U Failure To State A Claim (FASC)
       Amended Answer/Reply (AMND-Response)                                             fl Implementation Of Wage Withholding In Non-IV-D Cases(OTHR)
       Amended Complaint(AMND)                                                              Improper Venue/Division (IMVN)
       Assess Costs(COST)                                                                   Including Attorney's Fees(ATTY)
       Answer/Reply(ANSVV-Response)(see Note)                                           fl Intervene (INTR)
       Change Venue(CHVN)                                                               D Interplead (OTHR)
     X Complaint(COMP)                                                                      Lack Of Jurisdiction (Person)(LJPN)
       Confession Of Judgment(CNFJ)                                                         Lack Of Jurisdiction (Subject Matter)(LJSM)
       Consent Order(CONS)                                                              fl Modification Of Child Support In IV-D Actions(MSUP)
       Consolidate (CNSL)                                                                   Notice Of Dismissal With Or Without Prejudice(VOLD)
       Contempt(CNTP)                                                                   U Petition To Sue As Indigent(OTHR)
       Continue(CNTN)                                                                   111 Rule 12 Motion In Lieu Of Answer(MDLA)
       Compel(CMPL)                                                                         Sanctions(SANC)
       Counterclaim (CTCL)Assess Court Costs                                                Set Aside(OTHR)
       Crossclaim (list on back)(CRSS) Assess Court Costs                                 J Show Cause(SHOW)
       Dismiss(DISM)Assess Court Costs                                                      Transfer(TRFR)
       Exempt/Waive Mediation (EXMD)                                                        Third Party Complaint (list Third Patty Defendants on back)(TPCL)
        Extend Statute Of Limitations, Rule 9(ESOL)                                         Vacate/Modify Judgment(VCMD)
    fl  Extend Time For Complaint(EXCO)                                                     Withdraw As Counsel(WDCN)
        Failure To Join Necessary Party(FJNP)                                           E Other (specify and list each separately)



     NOTE: All filings in civil actions shall include as the first page ofthe filing a cover sheet summarizing the critical elements ofthe filing in a format prescribed by
           the Administrative Office of the Courts, and the Clerk of Superior Court shall require a party to refile a filing which does not include the required cover
          sheet. For subsequent filings in civil actions, the filing party must include either a General Civil(AOC-CV-751), Motion (AOC-CV-752), or Court Action
         (AOC-CV-753) cover sheet.
                                                 (Over)
                   Case 1:21-cv-00198-MR-WCM Document   1-1 Filed 07/30/21 Page 4 of 22
      AOC-CV-751, Rev. 3/19,@ 2019 Administrative Office of the Courts
              • , . -,                              • tr
                         • ,Y.I:t               ,                    CLAIMS FOR RELIEF                i ', •,?, ,P.-1.1,..4%*?0.*•12            .
                                                                                                                                       -11fefAit4-.8 i It
   Administrative Appeal(ADMA)                             D Limited Driving Privilege - Out-Of-State              Product Liability(PROD)
   Appointment Of Receive'!"(APRC)                           Convictions(PLDP)                                LJ Real Property (RLPR)
   Attachment/Garnishment(ATTC)                               Medical Malpractice(MDML)                          Specific Performance(SPPR)
  Claim And Delivery(CLMD)                                 LI Minor Settlement(MSTL)                             Other (specify and list each separately)
  Collection On Account(ACCT)                              0Money Owed(MNYO)
                         i
  Condemnation (CNDM) 1                                       Negligence - Motor Vehicle(MVNG)
O Contract(CNTR)                                           0Negligence     Other(NEGO)
  Discovery Scheduling Order(DSCH)                            Motor Vehicle Lien G.S. Chapter 44A(MVLN)
                          i
  Injunction (INJU)        1                                  Possession Of Personal Prope y(POPP)
Date                                I                                             Signature.   ttom     e:1_
                                                                                                        rt

             7i A)6.-?)                                                                                            —

FEES IN G .7 -308 APPLY
Assert Ri t Of Access(ARAS)
Substitution Of Trustee (Judicial Foreclosure)(RSOT)
Supplemental Procedures(SUPR)
 PRO HAC VICE FEES APPLY
 Motion For Out-Of-State Attorney To Appear In NC Courts In A Civil Or Criminal Matter(Out-Of-State Attorney/Pro Hac Vice Fee)
                             I
 No. fl Additional Plaintiff(s)
                             i
                              1
                                        I
                                        1




                                        1
                                        I                                              .                                      .
                                            I
                                            l
                                            I                                                                                                      Summons
 No. fl Additional Defendant(s)                             0Third Party Defendant(s)
                                            i
                                                                                                                                                   Submitted

                                                                                                                                                     Yes    ONo


                                                                                                                                                     Yes    ENo


                                                                                                                                                     Yes    ONo


                                                                                                                                                      Yes   DNa


                                                                                                                                                      Yes   ONO

 Plaintiff(s) Against Whom Counterclaim Asserted




 Defendant(s) Against Whom Crossclaim Asserted




       AOC-CV-751, Side Two, Rev. 3/19
              Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 5 of 22
       © 2019 Administrative Office of the Courts
STATE OF NORTH CAROLINA
                                                                                                            File   Nor)k. evs a_01.?
             . _         AVERY                                                                                       In The General Court Of Justice
                                                    COUnty
                   -'
                                                                                                                    District x Superior Court Division
Name Of Plaintiff
HEATHER CHRISTIAN
Address
                                                                                                               CIVIL SUMMONS
                                                                                               ALIAS AND PLURIES SUMMONS(ASSESS FEE)
City, State, Zip


                                     VERSUS                                                                                              G.S. 1A-1, Rules 3 and 4
Name Of Defendant(s)                                                                 Date Original Summons Issued
CONVERGENT OUTSOURCING,INC.
                                                                                     Date(s) Subsequent Summons(es)Issued




 To Each Of The Defendant(s) Named Below:
Name And Address Of Defendant 1                                                      Name And Address Of Defendant 2
CONVERGENT OUTSOURCING,INC.
Registered Agent: CT Corporation System
160 Mine Lake Ct., Ste. 200
Raleigh                                                      NC            27615

                        IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
                        You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
                        possible, and, if needed, speak with someone who reads English and can translate these papers!
                        iIMPORTANTE! iSe ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
                         NO TIRE estos papeles!
                        Tiene que contestar a mas tardar en 30 dias. iPuede querer consultar con un abogado lo antes posible
                        acerca de su caso y, de ser necesario, hablar con alguien que lea ingles y que pueda traducir estos
                        documentos!
 A Civil Action Has Been Commenced Against You!
 You are notified to appear and answer the complaint of the plaintiff as follows:
 1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days after you have been
    served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiffs last known address, and
 2. File the original of the written answer with the Clerk of Superior Court of the county named above.
  If you fail to answer the complaint, the plaintiff will apply to the Cowl for the relief d manded in the complaint.
Name And Address Of Plaintiff's Attorney (if none, Address Of Plaintiff)              Dat                                  714):60

 SCOTT C. HARRIS
             RI
 MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN,PLLC                                        Sig ature
                                                                                                  )
                                                                                                  r-  9jk                           _         LII AM       P



 900 W. MORGAN STREET                                                                                       (
 RALEIGH                         NC    27603                                                   Deputy CSC           Assistant CSC       Clerk Of Superior Court




                                                                                      Date Of Endorsement                  Time
 LII ENDORSEMENT(ASSESS FEE)                                                                                                                      AM        PM
      This Summons was originally issued on the date indicated                        Signature
      above and returned not served. At the request of the plaintiff,
      the time within which this Summons must be served is
      extended sixty (60) days.                                                             fl Deputy CSC           Assistant CSC       Clerk Of Superior Court



  NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                   less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                   so, what procedure is to be followed.

                                                                                   (Over)
   AOC-CV-100, Rev. 4/18
   © 2018 Administrative Office of the Courts
                   Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 6 of 22
                                                                                        imairmanywangewisal
                                                                                          _ _ _ . .        30
:1236011MOMMISHOSAMIEM                                   RETURN OF SERVICE
                             1
  I certify that this Summons and a copy of the complaint were received and served as follows:
                              i                                                                       —
                              1                              DEFENDANT 1
Date Served                        1       Time Served                                  Name Of Defendant
                                                                      AM DPM
                                   T
 13   By delivering to the defendant named above a copy of the summons and complaint.
  By leaving a copy of the'summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
  person of suitable age and discretion then residing therein.
                        • I
0 As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
  below.                                                     .
                           1
       Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




 LI   Other manner of service (specify)




                                       \
 O     Defendant WAS NOT served for the following reason:

                                       1



                                       1                                     DEFENDANT 2
 Date Served                               1 lime Served                                  Name Of Defendant
                                   -       I
                                                                        AM        PM
                                 I
  O    By delivering to the defendant named above a copy of the summons and complaint.
                                  l
       By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and discretion then residing therein.
                                   I
       As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
       below.                       I
                                    i
         Name And Address OfPerson With Whom Copies Left (if corporation, give title ofperson copies left with)
                                               i

                                               I


                                               I
                                               '

        Other manner of service (sPecify)
                                   1
                                   1
                                   1


        Defendant WAS NOT served for the following reason:




  Service Fee Paid                                                                         Signature Of Deputy Sheriff Making Return
  $
  Date Received                                                                            Name Of Sheriff(type or print)


  Date Of Return                                                                           County Of Sheriff



      AOC-CV-100, Side Two, Rev. 4/18
      © 2018 Administrative Office of the Courts
                Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 7 of 22
STATE OF NORTH CAROLINA                      r. IIN1HE GENERAL COURT OF JUSTICE
                                                    SUPERIOR WU.T
COUNTY OF AVERY                                                           L.\)
                                           jUt   ? P eMB41\10.
HEATHER CHRISTIAN, on Behalf of            - )   c0,   C.   .c -
Herself and Others Similarly Situated, •     )

            Plaintiff,       )
                             )
           v.                )                                     COMPLAINT
                             )
CONVERGENT OUTSOURCING,INC., )                                     (Class Action)
a Washington corporation,    )
                             )
           Defendant.        )
                             )



       Plaintiff Heather Christian ("Plaintiff"), on behalf of herself and all

others similarly situated, through counsel, files this Class Action Complaint

against Convergent Outsourcing, Inc. (hereinafter, "Convergent" or

"Defendant") and states as follows:

                             NATURE OF THE ACTION

      1. Action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA") and North Carolina Debt

Collection Act, N.C.G.S. § 75-50, et seq.("NCDCA").

      2.      Defendant        unreasonably       disclosed,         communicated   and/or

publicized information regarding Plaintiff's debt and all others similarly

situated to another person.

       3.     This class action is filed pursuant to Rule 23 of the Rules of Civil

Procedure on behalf of all consumers about which Defendant unlawfully


     Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 8 of 22
communicated consumer debt to a third party, in violation of North Carolina

and Federal law as further set forth herein.

                     JURISDICTION AND VENUE

      4.    The foregoing allegations are incorporated by reference as if fully

set forth herein.

      5.    This Court has jurisdiction over the parties and this action

pursuant to N.C.G.S. § 42-44, N.C.G.S. § 25-1-305, N.C.G.S. §§ 75-16 and

56, N.C.G.S. § 1-75.4 and N.C.G.S. § 1-253.

      6.    Venue is proper under N.C.G.S. § 1-80 in that Plaintiff resides in

Avery County and Defendant has regularly engaged in business in Avery

County, North Carolina.

                                 PARTIES

      7.    Plaintiff Christian is a citizen and resident of Avery County, North

Carolina, a "consumer" as defined in 15 U.S.C. 1692a(3) and N.C.G.S. § 75-

50(1), and allegedly owes a "debt" as defined in 15 U.S.C. 1692a(5) and

N.C.G.S. § 75-50(2) to Defendant.

      8.     Defendant Convergent is a Washington corporation, existing

 under the laws of the State of Washington, with a principal office and place of

 business at 800 SW 39th Street, Suite 100, Renton, Washington 98057, duly

 domesticated in the State of North Carolina by filing with the North Carolina

 Secretary of State's Office on September 22, 1999. Defendant transacts


                                    2
     Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 9 of 22
business in this state and throughout the country. Defendant can be served

through its Registered Agent, CT Corporation System, at 160 Mine. Lake

Court, Suite 200, Raleigh, North Carolina 27615.

                           FACTUAL ALLEGATIONS

      9.    Defendant is a "debt collector" as defined in 15 U.S.C. § 1692a(6)

and N.C.G.S. § 75-50(3).

      10.   Defendant is regularly engaged in the business of collecting debt

allegedly owed by consumers to others for profit in the State of North Carolina.

Its employees, affiliates, directors, agents, vendors, and attorneys act under

the direction and supervision of Defendant within the scope of their actual or

apparent authority. Therefore, Defendant is responsible and/or vicariously

liable for the actions of its employees, affiliates, directors, agents, vendors and

attorneys under, inter alia, the theory of Respondeat Superior. All references

to Defendant mean Defendant, its owners, officers, agents, and/or employees.

      11.   The principal purpose of Defendant's business is debt collection.

      12.   Defendant uses instrumentalities of intrastate and interstate

commerce, including telephone and mail in furtherance of its debt collection

business.

      13.    Defendant alleges Plaintiff owes a debt ("Debt").

      14.    The Debt is an alleged obligation of Plaintiff to pay money arising

out of a transaction in which the money, property, insurance, or services which


                                   3
   Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 10 of 22
are the subject of the transaction are primarily for personal, family, or

household purposes.

     15.     The Debt does not arise from any business enterprise of Plaintiff.

     16.     The Debt is a "debt" as that term is defined in 15 U.S.C. § 1692a(5)

and N.C.G.S. § 75-50(2).

      17.    At exact time known only to Defendant, the Debt was assigned or

otherwise transferred to Defendant for collection.

      18.    Upon information and belief, at time the Debt was assigned or

otherwise transferred to Defendant for collection, the Debt was in default.

      19.    In effort to collect the Debt, Defendant contacted Plaintiff by

written correspondence.

      20.    Rather than preparing and mailing such written correspondence

to Plaintiff on its own, Defendant used a third-party vendor to perform such

activities on its behalf.

      21.    As part of utilization, Defendant conveyed information regarding

the Debt to the third-party vendor.

      22.    Defendant's conveyance of information regarding the Debt to a

third-party vendor is a communication as that term is defined in 15 U.S.C.

 1692a(2).

      23.     Defendant's conveyance of information regarding the Debt to a

 third-party vendor is an unreasonable publication as described in N.C.G.S. §


                                   4 1-1 Filed 07/30/21 Page 11 of 22
    Case 1:21-cv-00198-MR-WCM Document
75-53.

      24.   The third-party vendor then populated some or all this information

into a prewritten template, printed, and mailed the letter to Plaintiff at

Defendant's direction.

      25.   Plaintiff received and read two letters, both dated November 21,

2020, from Convergent concerning two Debts owed by Plaintiff in the amount

of$943.60 and 978.14. The letters received by Plaintiff are referred to hereafter

as the "Letters."

      26.   The November 21, 2020 Letters were the initial written

communications Plaintiff received from Defendant concerning the Debts.

                      CLASS ACTION ALLEGATIONS

      27.   The forgoing allegations are hereby reincorporated by reference as

if fully restated herein.

      28.   Pursuant to North Carolina Rule of Civil Procedure 23, Plaintiff

brings this action individually and on behalf of the following classes which are

tentatively defined as:

            NC Class: All consumers throughout the State of
            North Carolina where Defendant sent information
            concerning consumers' Debt to a third party without
            written permission of the consumer, which disclosure
            was made on or after a date four (4) years prior and to
            the filing of this Complaint.

             FDCPA Subclass: All consumers in North Carolina
             where Defendant sent information concerning


                                   5
     Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 12 of 22
            consumers'Debt to a third party without prior consent
            of the consumer, which disclosure was made on or
            after one (1) year prior to the filing of this Complaint.


      29.   Excluded from the classes are: (a) any Judge or Magistrate

presiding over this action and members of their families; (b) Defendant and

any entity in which Defendant has a controlling interest and its legal

representatives, assigns and successors; and (c) all persons and entities who

properly execute and file a timely request for exclusion from the classes.

      30.   Numerosity: Plaintiff is unable to provide a specific number of

members in each of the classes because that information is solely in the

possession of Defendant. However, the exact number of class members,

including the names and addresses of all class members, will be easily

ascertained through a review of Defendant's business records. Upon

information and belief, each class contains at least'hundreds of consumers and

likely exceeds several thousand consumers and is therefore so numerous that

joinder of all members would be impracticable.

      31.    Commonality: Common questions oflaw and fact predominate over

any individual issues that may be presented, because Defendant's conveyance

of information to a third party in a single action or series of actions constituted

thousands of unlawful disclosures at substantially the same time. Common

 questions include, but are not limited to:



                                   6 1-1 Filed 07/30/21 Page 13 of 22
    Case 1:21-cv-00198-MR-WCM Document
            a.    Whether     Defendant's    transmission     of   information

                  concerning Plaintiff and all others similarly situated

                  constitutes a violation of the FDCPA.

            b.    Whether Defendant communicated with any person other

                  than the consumer, her attorney, consumer reporting

                  agency, the creditor, or the attorney of the creditor, in

                  connection with the collection of any debt in violation of the

                  FD CPA.

            c.    Whether Defendant unreasonably publicized information

                  regarding a consumer's debt in violation of the NCDCA.

            d.    Whether Defendant communicated with any person other

                  than the debtor or her attorney in violation of the NCDCA.

      32.   Typicality: The claims of Plaintiff are typical of the claims of the

proposed classes and all are based on the same facts and legal theories, as all

such claims arise out of Defendant's conduct.

      33.   Adequate Representation: Plaintiff is an adequate representative

of the classes in that she does not have antagonistic or conflicting claims with

other members of the classes. Plaintiff has retained counsel experienced in the

prosecution of complex class actions, specifically including experience with

consumer class actions.

      34.   Neither Plaintiff nor counsel have any interests that might cause


    Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 14 of 22
them not to vigorously pursue this action. Plaintiff is aware of her

responsibilities to the putative class and has accepted such responsibilities.

      35.      Predominance and Superiority: The classes are appropriate for

certification because questions of law and fact common to the members of the

classes predominate over questions affecting only individual members, and a

class action is superior to other available methods for the fair and efficient

adjudication of this controversy, since individual joinder of all members of the

classes is impracticable. Should individual class members be required to bring

separate actions, this Court or courts in other jurisdictions would be confronted

with a multiplicity of lawsuits burdening the court system while also creating

the risk of inconsistent rulings and contradictory judgments. In contrast to

proceeding on a case-by-case basis, in which inconsistent results will magnify

the delay and expense to all parties and the court system, this class action

presents far fewer         management difficulties while providing unitary

adjudication, economies of scale and comprehensive supervision by a single

court.

                    FIRST CAUSE OF ACTION
    Violations of Fair Debt Collection Practices Act, 15 U.S.C.§
                            1692, et seq.
                 (On behalf of the FDCPA Sub-Class)

         36.    The forgoing allegations are hereby incorporated by reference as if

 fully set forth herein.



                                          8
   Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 15 of 22
     37.    Defendant acts as a "debt collector," as defined by the FDCPA, 15

U.S.C. § 1692a(6).

     38.    Defendant acted as a "debt collector" in contacting Plaintiff.

     39.    Plaintiff and all members of the classes are "consumers," as

defined by the FDCPA, 15 U.S.C. § 1692a(3) since they are natural persons

allegedly obligated to pay a consumer debt.

      40.   At all material times, Plaintiffs debt and the debts of the class

members were "debt," as defined by the FDCPA, 15 U.S.C. § 1692a(5).

      41.   Defendant has collected debt in violation of 15 U.S.C. § 1692c(b),

in that it disclosed information to a third party without prior consent of the

consumer.

      42.   FDCPA section 1692c(b) states in pertinent part that "without the

prior consent of the consumer given directly to the debt collector, or the express

permission of a court of competent jurisdiction, or as reasonably necessary to

effectuate a post judgment judicial remedy, a debt collector may not

communicate, in connection with the collection of any debt, with any person

other than the consumer, his attorney, a consumer reporting agency if

otherwise permitted by law, the creditor, the attorney of the creditor, or the

attorney of the debt collector."

      43.   The third party does not fall within any exceptions provided for in

15 U.S.C. § 1692c(b).


                                  9
   Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 16 of 22
     44.     The United States Court of Appeals for the Eleventh Circuit has

recently ruled that a Defendant's transmittal of a Plaintiff's personal

debt-related information to a third-party letter preparation vendor

constitutes a communication "in connection with the collection of any

debt" within the meaning of 15 U.S.C. § 1692c(b) and such action,

without the debtor's authorization, constitutes a violation of said

statute. Sep, Hunstein v. Preferred Collection & Mgmt. Servs., Inc., No. 19-

14434, 2021, WL 1556069,(11th Cir. Apr. 21, 2021).

      45.    In Hunstein, Id., the debt collector ("Preferred Collection and

Management Services, Inc.") electronically transmitted data regarding a

consumer's ("Mr. Hunstein") debt, namely, his status as a debtor, the balance

of the debt, the entity to which he owed the debt and the subject of such debt
            1
to a third-party vendor, for the purpose of creating, printing and mailing a

"dunning" letter to the debtor.

      46.    The core facts presented to the Appeals Court in the Hunstein case

are virtuallyi identical to those alleged in this Complaint.

      47.     Here, Plaintiff did not consent to Defendant's communication to

the third party concerning the Debts.

      48.     Plaintiff did not consent to Defendant's communication to the third

 party concerning Plaintiff's personal and/or confidential information.

       49.    Plaintiff did not consent to Defendant's communication with


                                        10
  Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 17 of 22
anyone concerning the Debt or Plaintiff's personal and/or confidential

information.

      50.   Upon belief, Defendant has used a third party for these purposes

thousands of times.

      51.   Defendant uses a third party for the sole purpose of maximizing

profits.

      52.   Defendant uses a third party without regard to the propriety and

privacy of the information it discloses to such third party.

      53.   Defendant uses a third party with reckless disregard for the harm

to Plaintiff and the classes that could result from Defendant's unauthorized

disclosure of private and sensitive information.

      54.   15 U.S.C. § 1692f provides a debt collector may not use unfair or

unconscionable means to collect or attempt to collect a debt.

      55.   The unauthorized disclosure of a consumer's private and sensitive

information is both unfair and unconscionable.

      56.   Defendant disclosed Plaintiff's private and sensitive information

to a third party in violation of 15 U.S.C. § 1692f.

      57.   As a result of Defendant's unlawful conduct, Plaintiff and the class

members are entitled to actual and statutory damages, reasonable attorney's

fees and costs.




     Case 1:21-cv-00198-MR-WCM Document
                                   11 1-1 Filed 07/30/21 Page 18 of 22
                 SECOND CAUSE OF ACTION
Violations of North Carolina Debt Collection Act, N.C.G.S.§ 75-50, et
                               seq.
                    (On behalf of the NC Class)

      58.    The foregoing allegations are hereby incorporated by reference as

if fully set forth herein.

      59.    Defendant is a "debt collector" as defined by the NCDCA, N.C.G.S.

§ 75-50.

      60.    Plaintiff and the North Carolina Class are "consumers" as that

term is defined by N.C.G.S. § 75-50.

      61.    N.C.G.S. § 75-53 prohibits debt collectors from unreasonably

publicizing information regarding a consumer's debt including, but not limited

to, any communication with any person other than the debtor or her attorney.

       62    Defendant violated N.C.G.S. § 75-53 by communicating consumer

debt information to a third party without the written permission of the debtor.

       63.    Plaintiff, and others similarly situated, are entitled to recover

statutory damages under the NCDCA for each instance in which an improper

communication occurred.

       64.    As a result of Defendant's unlawful conduct, Plaintiff and the class

 members are entitled to actual and statutory damages, reasonable attorney's

fees and costs.




                                    12 1-1 Filed 07/30/21 Page 19 of 22
     Case 1:21-cv-00198-MR-WCM Document
                      THIRD CAUSE OF ACTION
     Violation of the North Carolina Unfair and Deceptive Trade
                    Practices Act: N.C.G.S. § 75-1.1
                     (on behalf of the NC Class)

      65     The foregoing allegations are hereby incorporated by reference as

if fully set forth herein.

      66.    Pursuant to N.C.G.S. § 75-56(a), "the specific and general

provisions of the NCDCA] shall exclusively constitute the unfair or deceptive

acts or practices proscribed by G.S. 75-1.1 in the area of commerce regulated

by this Article."

      67.    Defendant's operation with consumers and consumer debt

constitutes commerce.

      68.    N.C.G.S. § 75-1.1 (the "UDTPA") prohibits "unfair methods of

competition in or affecting commerce, and unfair or deceptive acts or practices

in or affecting commerce."

      69.    The specific acts by Defendant are in or affecting commerce.

      70.    The specific acts by Defendant are unfair and deceptive, as defined

by the UDTPA.

       71.   Plaintiff has been subjected to pecuniary and non-pecuniary

injuries resulting from Defendant's unfair and deceptive conduct.

       72.    Plaintiff and others similarly situated are entitled to recover

treble damages, attorney's fees and costs if allowed by the discretion of the



                                   13 1-1 Filed 07/30/21 Page 20 of 22
     Case 1:21-cv-00198-MR-WCM Document
Court pursuant to Chapter 75 of the North Carolina General Statutes.

                         PRAYER FOR RELIEF

     WHEREFORE, Plaintiff and all others similarly situated pray the

 Court for judgment as set forth below:

      1.    Certifying this action as a class action as provided by Rule 23 of

            the Rules of Civil Procedure, appointing Plaintiff as class

            representative, and appointing the undersigned as class counsel;

      2.    Finding Defendant violated the FDCPA;

      3.    Finding Defendant violated the NCDCA;

      4.    Adjudging Defendant liable under the causes of actions asserted

            above, and awa` rding Plaintiff and the members of the NC Class

            and FDCPA Sub-Class (collectively, "Class Members") actual and

            statutory damages pursuant to 15 U.S.C. 1692k and N.C.G.S § 75-

            56;

      5.    Awarding Plaintiff and Class Members their reasonable attorney's

            fees and costs pursuant to the FDCPA and NCDCA;

      6.    That the compensatory damages of Plaintiff and the Class

            Members be trebled by the Court pursuant to Chapter 75 of the

             North Carolina General Statutes;

       7.    For punitive damages to the extent allowed by law;

      8.     The costs of this action be taxed against Defendant;


                                          14
    Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 21 of 22
     9.     For a trial by jury on all issues so triable;

      10.   Awarding pre and post judgment interest as allowed by law; and

      11.   For such other and further relief as the Court deems just and

            proper.

Respectfully submitted, this      day of July, 2021


                                              MILBERG COLEMAN BRYSON
                                              PHILL PS GROSSMAN,PLLC


                                                               c,44/2.
                                              Sc tt C. Harris
                                               .C. Bar No.: 35328
                                              Patrick Wallace
                                              N.C. Bar No.: 48138
                                              900 W. Morgan Street
                                              Raleigh, North Carolina 27603
                                              Telephone:(919) 600-5000
                                              Facsimile:(919)600-5035
                                              sharris@milberg.com
                                              pwallace@milberg.com


                                              Attorneys for Plaintiff and the putative
                                              Classes




                                         15
    Case 1:21-cv-00198-MR-WCM Document 1-1 Filed 07/30/21 Page 22 of 22
